DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election without traverse of Group I, claims 1-4 and 7-10, in the reply filed on 04/23/2021 is acknowledged.
Claims 5, 6, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were submitted on 05/23/2019, 10/18/2019, and 09/28/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042850 (A1) or WO 2014/142100 (A1) to Oda et al. (“Oda”), alone, or optionally further in view of JP H06-86624 (B2) to Nakamoto et al. (“Nakamoto”) (abstract and computer-generated translation are attached).
US 2016/0042850 (A1) will serve as an English translation of WO 2014/142100 (A1).  All citations to Oda will refer to US 2016/0042850 (A1) in this Office action unless otherwise noted. 
Regarding claim 1, Oda teaches a non-oriented electrical steel sheet.  Title; abstract.  The steel includes the following elements in percent by mass (abstract; para. [0037]-[0060]):
Element
Claim 1
US 2016/0042850 A1
C
0.0050 or less
not more than 0.01
Si
2.0 - 6.0
1 - 4
Mn
1.0 - 3.0
0.05 - 3
P
0.20 or less
0.03 - 0.2
S 
0.0050 or less
not more than 0.01
N
0.0050 or less
not more than 0.005
Al
0.0050 or less
not more than 0.004
Fe + impurities
balance
balance


N is limited to at most 0.005% by mass and that nitrides are harmful.  Para. [0049], [0050].  This suggests that nitrides are not present or should be suppressed (Si-Mn nitride density 1 or less per cubic micrometer).
Alternatively, Oda is silent regarding the concentration or size of Si-Mn nitrides, if any, in the steel.  However, Oda teaches conducting coiling at 610oC.  Para. [0063].  Additionally, Nakamoto, directed to non-oriented electrical steel sheets, teaches keeping the average cooling rate from hot rolling to coiling to at least 1000oC/min (at least 16.7oC/s) because it improves the ability of cold rolling to be conducted without breakage.  Page 2 – last two paragraphs.
It would have been obvious to one of ordinary skill in the art to have ensured that the cooling rate after hot rolling in Oda is limited to at least 1000oC/min because a fast cooling rate prevents embrittlement of the steel during cold rolling.  The coiling temperature in Oda and the cooling rate in Nakamoto fall within the parameters of the present invention as keeping Si-Mn density to 1 µm3 or less.  Instant specification at para. [0037]-[0039].  Therefore, the claimed Si-Mn density would be expected.
Regarding claim 2, Oda teaches adding Sb and Sn in amounts of 0.001-0.1% by mass each.  Para. [0054]-[0056].
Regarding claims 3 and 7, Oda teaches adding Ca and Mg in amounts of 0.001-0.005% by mass each.  Para. [0058]-[0060].


Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oda, alone, or optionally in view of Nakamoto, as applied to claims 1, 2, 3, and 7 above, and further in view of US 2006/0124207 (A1) to Takashima et al. (“Takashima.
Regarding claims 4 and 8-10, Oda does not teach Ni or Co in the steel.
Takashima, directed to a non-oriented magnetic steel sheet, teaches that adding Ni in an amount of 5% by mass or less improves the strength and magnetic properties of the steel.  Para. [0152]-[0157].  Adding Co in an amount of 0.2-5% by mass also contributes to strengthening the steel.  Para. [0158], [0163], [0164].  It would have been obvious to one of ordinary skill in the art to have added Ni and/or Co to the steels of Oda because these elements would enhance the strength of the steel sheet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, and 11 of co-pending Application No. 17/055,601 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims match the Si-Mn nitride concentration and overlap the chemical composition of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 17/055,601 in view of Takashima.
Co-pending claim 7 recites all the limitations of instant claim 10 except for the Ni and Co contents.
Takashima, directed to a non-oriented magnetic steel sheet, teaches that adding Ni in an amount of 5% by mass or less improves the strength and magnetic properties of the steel.  Para. [0152]-[0157].  Adding Co in an amount of 0.2-5% by mass also contributes to strengthening the steel.  Para. [0158], [0163], [0164].  It would have been obvious to one of ordinary skill in the art to have added Ni and/or Co because these elements would enhance the strength of the steel sheet.
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015/107967 (A1) (equiv. US 2016/0351308 (A1)) discloses a non-oriented electrical steel sheet containing C, Si, Mn, P, S, N, Al, Sn, Sb, Ca, and Mg.  Abstract; para. [0022]-[0037].  Al is limited to 0.004% by mass or less.  N is limited to 0.005% by mass or less.  The sheet has been coiled at 610oC.  Para. [0047]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 8, 2021